Saxe, J. (concurring).
I agree with the majority that the insurance coverage afforded to plaintiff Sport Rock International, Inc., under the commercial general liability policy issued to it by Evanston Insurance Company is excess to the primary coverage afforded to Sport Rock as an additional insured under the commercial general liability policy issued by American Casualty to nonparty Petzl. Accordingly, I concur in the resulting holding that Evanston is not obligated to contribute to Sport Rock’s defense or indemnification in the underlying personal injury action until American’s coverage has been exhausted and that American must reimburse Evanston for costs it has incurred in the defense. I part company to the extent the majority opinion challenges—unnecessarily—the validity of this Court’s recent holding in Fieldston Prop. Owners Assn., Inc. v Hermitage Ins. Co., Inc. (61 AD3d 185 [2009]).
The underlying claims at issue against Sport Rock are for bodily injury incurred while wall climbing at a sports club, using a safety harness manufactured by Petzl. The insurance policy issued to Petzl by American Casualty contains a vendor’s endorsement providing primary coverage to vendors of the prod*31uct such as plaintiff Sport Rock, as additional insureds, for claims of bodily injury based upon alleged defects in Petzl’s products. Evanston, plaintiffs own insurer, similarly provides coverage for claims of bodily injury against the insured. Evanston’s policy contains the following “other insurance” clause:
“When [Sport Rock is] added to a manufacturer’s or distributor’s policy as an additional insured because [it is] a vendor for such manufacture[r]’s or distributor’s products . . .
“The coverage afforded [Sport Rock] under this Coverage Part will be excess over any valid and collectible insurance available to the insured as an additional insured under a policy issued to a manufacturer or distributor for products manufactured, sold, handled or distributed.”
In contrast, as the majority observes, the “other insurance” provision of American Casualty’s policy provides that if other primary insurance is available, American Casualty will share coverage.
Under the settled law of this state, to the extent the same risk is covered by two primary policies, the two insurers’ respective defense and indemnification obligations are determined by reference to each of the policies’ “other insurance” provisions (see Great N. Ins. Co. v Mount Vernon Fire Ins. Co., 92 NY2d 682, 686-687 [1999]). This rule unquestionably applies here, where the two policies both cover the risk of the bodily injury alleged in the complaint; so Evanston, whose “other insurance” clause amounts to an excess clause, must be treated as an excess insurer (see Harleysville Ins. Co. v Travelers Ins. Co., 38 AD3d 1364 [2007], lv denied 9 NY3d 811 [2007]).
This Court’s recent decision in Fieldston Prop. Owners (supra) is not in conflict with this ruling or the settled law on which it is based. There, the two insurance policies at issue did not cover the same risk: one commercial general liability carrier covered only an underlying injurious falsehood claim, while the insured’s directors’ and officers’ liability policy covered claims for interference with property rights. The crux of the analysis in Fieldston was that—unlike the circumstances here—the two policies did not insure against the same risks, rendering inapplicable the settled law regarding two primary insurance carriers covering the same risk, and the import of their respective “other insurance” provisions. We therefore properly ordered an equitable sharing of the defense costs between the carriers in Fieldston.
*32Since the circumstances in Fieldston are distinguishable from those presented here, there is no need to analyze or criticize its reasoning. To the extent the majority discusses and disapproves of the reasoning in Fieldston, I disagree with the majority opinion.
Tom, J.P., and Buckley, J., concur with Friedman, J.; Saxe and Catterson, JJ., concur in a separate opinion by Saxe, J.
Order, Supreme Court, New York County, entered August 27, 2007, modified, on the law, to further declare that the coverage afforded Sport Rock in Anaya v Town Sports Inti., Inc. under the policy issued to it by plaintiff Evanston is excess over the primary coverage afforded Sport Rock therein as an additional insured under the policy American issued to nonparty Petzl, that Evanston will not be obligated to contribute to Sport Rock’s defense or indemnification in the Anaya action until Sport Rock’s coverage from American has been exhausted, and that American is obligated to reimburse Evanston up to the applicable limit of American’s policy for all costs Evanston has heretofore incurred in defending Sport Rock in the Anaya action, and otherwise affirmed, with costs in favor of Sport Rock and Evanston payable by American.